DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/08/2022 with respect to independent claim 1 (and its respective dependent claims) have been fully considered but they are not persuasive. First of all, with respect to 35 U.S.C 112(b) rejection of claim 15-18, Applicant argues that “Applicant has amended claim 15 to address the indefiniteness rejections. Accordingly, it is respectfully submitted that this rejection has been overcome and should be withdrawn.” (Please see Remarks, page 6, last paragraph). Examiner respectfully disagrees, as currently pending claims 15-18, do not reflect any amendment to resolve the said issue. Hence rejection of said claims being maintained.
Secondly, with respect to 35 U.S.C 102 rejection for claim 11 and its respective dependent claims Applicant argues that “Balthasar fails to disclose at least the following claim elements: "  converting detected voice data to detected voice prints; 
"comparing the detected voice prints to stored voice prints; and "sending a verified presence alarm message that includes the detected voice prints.” At page 6 of the outstanding office action, the Examiner alleges that the claimed voice prints are disclosed by "(Balthasar, Fig. 2:200, and paragraph 36, discloses "captured information may be filtered so that certain aspects are extracted. For example, images may be processed so that facial images may be used for identification purposes" and also discloses voice recognition capabilities may be employed)." Nothing in the items cited by the Examiner teach the claimed use of voice prints. At page 6 of the outstanding office action, the Examiner alleges that the claimed requirement of sending a verified presence alarm message that includes the detected voice prints are disclosed by "(Balthasar, paragraphs 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330. For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted. If no match is found, an indication of that result may be transmitted), wherein the detected face coordinates and the voice prints are sent to the remote station as part of the presence alarm message (Balthasar, paragraphs 15, 20 and 38)." Nothing in the items cited by the Examiner disclose sending a verified presence alarm message that includes the detected voice prints” (Please see Remarks, page 7).
Examiner respectfully disagrees, as previously pointed out by the Examiner that Balthasar discloses the argued limitations in paragraphs 10, 35 and 36. For instance in paragraph 10 Balthasar discloses “techniques described herein provide a level of intelligence to security systems by utilizing, for example, facial recognition capabilities, and possibly logo or insignia recognition capabilities and even recorded voice patterns for voice recognition, to determine the identity of an individual” and further paragraph 35, discloses "Both audio and video information may be captured. The information captured by the camera, microphones and/or other devices may be utilized to determine an identity of the visitor.” Hence as can be seen from above passages Balthasar discloses in order to determine an identity of the visitor both image and recorded voice patterns are being compared. Specifically, recorded voice patterns for voice recognition, to determine the identity of an individual corresponds to claimed converting detected voice data to detected voice prints; comparing the detected voice prints to stored voice prints”. Balthasar further discloses in paragraph 38, discloses “ If a match is found, match information is transmitted to a user, 330. For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted. If no match is found, an indication of that result may be transmitted” corresponds to claimed "sending a verified presence alarm message that includes the detected voice prints”. Hence in view of above explanation it is Examiner position that the cited reference of Balthasar reads on the argued limitations as presented by the Applicant.
Regarding independent claim 1 and its respective dependent claims 5,9-10 and 20,  Applicant argues that “All of the obviousness rejections rely on Balthasar to teach the claimed voice prints and the claimed verified presence alarm that includes voice prints. Accordingly, the obviousness rejections fail for substantially the same reasons describe in connection with Applicant's analysis of the anticipation rejections based on Balthasar. In view of the foregoing, Applicants submit that the References fail to teach or suggest each and every element of the claimed invention, either arranged as claimed or arranged so as to perform as the claimed invention performs, and are therefore wholly inadequate in their teaching of the claimed invention as a whole, fail to motivate one skilled in the art to do what the patent Applicants have done, fail to teach a modification to a primary reference being modified that does not render the modified reference unsuitable for its intended purpose, fail to teach a modification to prior art absent the use of hindsight, and discloses a substantially different invention from the claimed invention, and therefore cannot properly be used to establish a prima facie case of obviousness. Accordingly, Applicants respectfully request reconsideration and withdrawal of all rejections under pre-AIA  35 U.S.C. § 103(a), which Applicant considers to be traversed.” (Please see Remarks, page 8, last paragraph and page 9, first paragraph).
Examiner respectfully disagrees, as Explained above with respect to claim 11 arguments that the cited reference of Balthasar reads on the argued limitations. Further in view of Applicant amendments , to independent claim 1 and its dependent claims 5, 9-10 and 20, obviousness rejection under 35 U.S.C 103 has been withdrawn hence Applicant arguments are moot for said claims.
With respect to dependent claims 6-8, arguments, Examiner respectfully disagrees, as Explained above with respect to claim 11 arguments that the cited reference of Balthasar reads on the argued limitations i.e. verified presence alarm that includes voice prints (Balthasar, paragraphs 10 and 35, discloses recorded voice patterns for voice recognition, to determine the identity of an individual, here recorded voice pattern are equivalent to the claimed voice print). Hence the combination of Balthasar and Clark/Flint is proper since primary reference of Balthasar discloses the argued limitations and to support the obviousness Examiner relied on teachings of the prior art not the disclosure of the Applicant. Further, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it is Examiner position that it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Hence, Balthasar in view of Clark/Flint references reads on the argued limitations as being presented by the Applicant and the combination is reasonable and proper. Therefore the rejection of claims 6-8, is being maintained. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, recites the limitation "the at least one sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Specifically, it is not clear which sensor Applicant is referring to either in claim 15 or its respective claim 11, in which claim 15 depends on. Claims 16-18, are rejected based on their dependency on the rejected claim and inherent the same deficiency.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 9-11, and 14-20, is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Balthasar (US PGPUB 2014/0071273 A1).

As per claim 1, Balthasar discloses a presence alert system (Balthasar, Figs. 1-3 and Fig. 5) comprising: 
an imaging sensor (Balthasar, Fig. 3:300, and paragraphs 34, camera) configured to image a presence and output associated image data (Balthasar, Fig. 3:300:310, and paragraphs 35 and 36); 
an audio sensor configured to record a voice of the presence and output associated voice data (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured.  The information captured by the camera, microphones and/or other devices may be utilized to determine an identity of the visitor);  and
a local control panel (Balthasar, Fig. 2:200 and paragraph 37) including a processor (Balthasar, Fig. 2:210) and an electronic storage medium (Balthasar, Fig. 2:220, and paragraph 26), wherein the local control panel is configured to receive the image data and the voice data (Balthasar, paragraphs 37 and 38), the processor is configured to execute an analytics application for comparing the image data and the voice data to respective stored face coordinates and stored voice prints preprogrammed into the local control panel and stored in the electronic storage medium to reduce false alarms (Balthasar, paragraphs 10, 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), wherein the analytics application is configured to convert the image data and the voice data into respective detected face coordinates and a detected voice print (Balthasar, Fig. 2:200, and paragraphs 10, and 36, discloses “captured information may be filtered so that certain aspects are extracted.  For example, images may be processed so that facial images may be used for identification purposes” and also discloses voice recognition capabilities may be employed); and
wherein the local control panel is configured to generate and transmit a verified presence alarm message upon confirmation that at least one of the detected face coordinates do not compare to the stored face coordinates and the detected voice print does not compare to the stored voice print (Balthasar, paragraphs 37 and 38, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), and wherein the verified presence alarm message includes the detected face coordinates and the detected voice print (Balthasar, paragraphs 17, 34-36 and 38).

As per claim 5, Balthasar further discloses the presence alert system set forth in claim 1, further comprising: 
a remote station configured to receive a verified presence alarm message from the local control panel (Balthasar, paragraphs 15, 20 and 23); and 
identification data accessible by the remote station for identifying a presence based on at least one of the detected face coordinates and the detected voice print (Balthasar, paragraphs 15, 20 and 38).

As per claim 9, Balthasar further discloses the presence alert system set forth in claim 1, further comprising: a mobile communications device (Balthasar, paragraphs 19 and 23) configured to receive a false alarm notification from the local control panel upon confirmation that the detected face coordinates do compare to the stored face coordinates and the detected voice print does compare to the stored voice print (Balthasar, paragraphs 37-38).

As per claim 10, Balthasar further discloses the presence alert system set forth in claim 9, further comprising: a remote station configured to receive a verified presence alarm message from the local control panel (Balthasar, paragraphs 15, 20 and 23), wherein the local control panel is configured to generate a verified presence alarm message upon confirmation that at least one of the detected face coordinates do not compare to the stored face coordinates and the detected voice print does not compare to the stored voice print (Balthasar, paragraphs 37 and 38, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted).

As per claim 11, Balthasar discloses a method of operating a presence alert system (Balthasar, Figs. 1-3 and Fig. 5) comprising: 
detecting a presence using a presence sensor (Balthasar, paragraphs 34-35 and 36, discloses a presence sensor); 
creating image data of the presence by an imaging sensor (Balthasar, paragraphs 35 and 36, discloses Visitor information is captured, 310. In one embodiment, one or more images of the visitor are captured by a video camera or other image capture device) after the presence is detected by the presence sensor (Balthasar, paragraph 34, discloses A visitor is detected, 300. The presence of the visitor can be detected by one or more mechanisms including, but not limited to, motion sensors); 
creating voice data of the presence by an audio sensor (Balthasar, paragraphs 35 and 36, discloses Both audio and video information may be captured.); 
converting the image data and voice data to respective detected face coordinates and voice prints by an analytical application executed by the controller (Balthasar, Fig. 2:200, and paragraph 36, discloses “captured information may be filtered so that certain aspects are extracted.  For example, images may be processed so that facial images may be used for identification purposes” and also discloses voice recognition capabilities may be employed);
comparing the image data and voice data to preprogrammed face coordinates and voice prints by a controller (Balthasar, paragraphs 10 and 37, discloses comparison); and 
sending a presence alarm message to a remote station if the image and voice data generally does not match the preprogrammed face coordinates and voice prints (Balthasar, paragraphs 35, 38 and 39, discloses If a match is found, match information is transmitted to a user, 330.  For example, if the visitor is a neighbor and the system identifies the visitor as the neighbor, an indication of the match and the identity of the visitor may be transmitted.  If no match is found, an indication of that result may be transmitted), wherein the detected face coordinates and the voice prints are sent to the remote station as part of the presence alarm message (Balthasar, paragraphs 15, 20 and 38).

As per claim 14, Balthasar further discloses the method set forth in claim 11, further comprising: sending a false alarm notification to a mobile communication device if the image and voice data generally match the preprogrammed face coordinates and voice prints (Balthasar, paragraphs 37 and 38).

As per claim 15, Balthasar further discloses the method set forth in claim 11, wherein the at least one sensor and the controller are located in a common region that is remote from the remote station (Balthasar, paragraphs 15 and 51).

As per claim 16, Balthasar further discloses the method set forth in claim 15, wherein the preprogrammed face coordinates and the voice prints are associated with at least one occupant of the region (Balthasar, paragraph 37 and 38, discloses visitor is a neighbor).

As per claim 17, Balthasar further discloses the method set forth in claim 16, wherein the region is a building (Balthasar, paragraph 51).

As per claim 18, Balthasar further discloses the method set forth in claim 17, wherein the controller is a local control panel including a processor and a computer writeable and readable storage medium (Balthasar, paragraphs 26 and 37).

As per claim 19, Balthasar further discloses the method set forth in claim 11, wherein the presence alert system is an intruder alert system (Balthasar, paragraph 51, discloses a notification to the police department, or a trigger to the home security alarm system).

As per claim 20, Balthasar further discloses the presence alert system set forth in claim 9, wherein only the verified presence alarm and not the false alarm notification is sent to the remote station (Balthasar, paragraph 39, discloses “A policy-determined response is provided, 340.  Policies may be based on classes of visitors, for example, unknown visitors may be asked to leave a message and the user/resident may not be notified or expected visitors may be admitted and/or the user/resident may be notified” and also please see paragraphs 38 and 51, here please note the alarm being verified that the visitor is unknown (verified presence alarm) and resident is not notified).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Clark (US PGPUB 2006/0103520 A1).

As per claim 6, Balthasar further discloses the presence alert system set forth in claim 1, wherein Although Balthasar discloses the verified presence alarm message however Balthasar does not explicitly disclose verified presence alarm message is less than 100 bytes in size.
Clark discloses verified presence alarm message is less than 100 bytes in size (Clark, paragraph 49, discloses “output security data packet sent to each local security controller can contain a small amount of data, such as less than 100 bytes of data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar teachings by providing a security message within certain bytes, as taught by Clark.
The motivation would be to enhance the reliability of the active security system (paragraph 54), as taught by Clark.

As per claim 7, Balthasar in view of Clark further discloses the presence alert system set forth in claim 6, further comprising: a low bandwidth network configured to provide communications between the local control panel and the remote station (Balthasar, paragraphs 15, 20 and 29-30), wherein the verified presence alarm message is sent via the low bandwidth network (Balthasar, paragraphs 15, 20).


Claim 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Balthasar (US PGPUB 2014/0071273 A1) and further in view of Flint (US PGPUB 2017/0109983 A1).

As per claim 8, Balthasar further discloses the presence alert system set forth in claim 1, wherein the imaging sensor, the audio sensor and the local control panel is disposed in a building (Balthasar, paragraphs 23 and 51), however Balthasar in view of does not explicitly discloses sensors including at least one occupant, and the stored face coordinates and the stored voice prints are associated with the at least one occupant.
Flint discloses sensors including at least one occupant, and the stored face coordinates and the stored voice prints are associated with the at least one occupant (Flint, paragraphs 41, 42 and 62, discloses the received input may indicate that, where 
the homeowner himself is identified).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Balthasar teachings by providing a data from homeowner to the security system, as taught by Flint.
The motivation would be to accurately identifying the guest (paragraph 4), as taught by Flint.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633